     Case 2:20-cv-01975-KJM-DMC Document 33 Filed 08/05/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANE LABBE, et al.,                                  No. 2:20-CV-1975-KJM-DMC
12                          Plaintiffs,
13           v.                                            ORDER
14    DOMETIC CORPORATION,
15                          Defendant.
16

17                     Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the Court is the parties’ joint motion for a protective order, ECF No. 25. The

19   parties appeared before the undersigned in Redding, California, on August 4, 2021, at 10:00 a.m.

20   Plaintiffs’ counsel, Terrence A. Beard, Esq., appeared in person. Defendant’s counsel, Leah B.

21   Mason, Esq., appeared in person. Defendant’s counsel, Erica Rutner, Esq., appeared

22   telephonically.

23

24                                I. SUMMARY OF DISCOVERY DISPUTE

25                     Each side asserts its version is based on prior protective orders issued in other

26   cases involving Defendant Dometic Corporation. See id. at 2. Plaintiffs’ proposed protective

27   order is attached to the parties’ joint motion as Exhibit A. See ECF No. 25-1. Defendant’s

28   proposed protective order is attached to the parties’ joint motion as Exhibit B. See ECF No. 25-2.
                                                          1
     Case 2:20-cv-01975-KJM-DMC Document 33 Filed 08/05/21 Page 2 of 5


 1   The two versions are identical except as to Sections 6.3, 11.2, and 12.4. The parties’ competing

 2   versions of the three disputed sections are outlined below.

 3                                                  SECTION 6.3

 4                  Plaintiffs’ Version                                  Defendant’s Version
 5              Judicial Intervention. If the Parties                Judicial Intervention. If the Parties
      cannot resolve a challenge without court              cannot resolve a challenge without court
 6    intervention, the Designating Party shall file and    intervention, the Challenging Party shall file and
      serve a motion to retain confidentiality              serve a motion to remove confidentiality
 7    designation under Civil Local Rule 230 (and in        designation under Civil Local Rule 230 (and in
      compliance with Civil Local Rules 140 and             compliance with Civil Local Rules 140 and
 8    141.1, if applicable) within 21 days of the initial   141.1, if applicable) within 21 days of the initial
      notice of challenge or within 14 days of the          notice of challenge or within 14 days of the
 9    parties agreeing that the meet and confer             parties agreeing that the meet and confer process
      process will not resolve their dispute, whichever     will not resolve their dispute, whichever is
10    is earlier. Each such motion must be                  earlier. Each such motion must be accompanied
      accompanied by a competent declaration                by a competent declaration affirming that the
11    affirming that the movant has complied with the       movant has complied with the meet and confer
      meet and confer requirements imposed in the           requirements imposed in the preceding
12    preceding paragraph. Failure by the Designating       paragraph. Failure by the Challenging Party to
      Party to make such a motion including the             make such a motion including the required
13    required declaration within 21 days (or 14 days,      declaration within 21 days (or 14 days, if
      if applicable) shall automatically waive the          applicable) shall automatically waive the
14    confidentiality designation for each challenged       confidentiality designation challenge for each
      designation. In addition, the Challenging Party       challenged designation. In addition, the
15    may file a motion challenging a confidentiality       Designating Party may file a motion to retain a
      designation at any time if there is good cause        confidentiality designation at any time if there is
16    for doing so, including a challenge to the            good cause for doing so, including a challenge to
      designation of a deposition transcript or any         the designation of a deposition transcript or any
17    portions thereof. Any motion brought pursuant         portions thereof. Any motion brought pursuant to
      to this provision must be accompanied by a            this provision must be accompanied by a
18    competent declaration affirming that the movant       competent declaration affirming that the movant
      has complied with the meet and confer                 has complied with the meet and confer
19    requirements imposed by the preceding                 requirements imposed by the preceding
      paragraph.                                            paragraph.
20              The burden of persuasion in any such                 The burden of persuasion in any such
      challenge proceeding shall be on the Designating      challenge proceeding shall be on the Challenging
21    Party. Frivolous challenges, and those made for       Party. Frivolous challenges, and those made for
      an improper purpose (e.g., to harass or impose        an improper purpose (e.g., to harass or impose
22    unnecessary expenses and burdens on other             unnecessary expenses and burdens on other
      parties) may expose the Challenging Party to          parties) may expose the Challenging Party to
23    sanctions. Unless the Designating Party has           sanctions. All parties shall continue to afford the
      waived the confidentiality designation by failing     material in question the level of protection to
24    to file a motion to retain confidentiality as         which it is entitled under the Producing Party’s
      described above, all parties shall continue to        designation until the court rules on the challenge.
25    afford the material in question the level of
      protection to which it is entitled under the
26    Producing Party’s designation until the court
      rules on the challenge.
27

28
                                                            2
     Case 2:20-cv-01975-KJM-DMC Document 33 Filed 08/05/21 Page 3 of 5


 1                                             SECTION 11.2

 2                 Plaintiffs’ Version                              Defendant’s Version
 3    NOT INCLUDED                                              Inadvertent Disclosure of Confidential
                                                       Information to a Third Party. In the event
 4                                                     confidential information is inadvertently
                                                       disclosed to a third party other than those
 5                                                     identified in this Protective Order, such
                                                       disclosure shall be reported in writing to the
 6                                                     Producing Party within five (5) business days of
                                                       the discovery of such disclosure. Counsel for the
 7                                                     Party who made the disclosure must make all
                                                       reasonable efforts to retrieve the confidential
 8                                                     information and/or to confirm that all copies of
                                                       the confidential information in the third party’s
 9                                                     possession have been destroyed. Additionally,
                                                       counsel for the Party who made the disclosure
10                                                     must make every effort to prevent further
                                                       unauthorized disclosure on its own part or on the
11                                                     part of the third party.
12
                                               SECTION 12.4
13
                   Plaintiffs’ Version                              Defendant’s Version
14
      NOT INCLUDED                                              Enforcement. A breach of the terms of
15                                                     this Protective Order is subject to the
                                                       full powers and jurisdiction of the Court,
16                                                     including but not limited to the powers of
                                                       contempt and injunctive relief, and shall entitle
17                                                     the non-breaching party to appropriate
                                                       sanctions, including but not limited to all
18                                                     attorneys’ fees and other costs incurred in the
                                                       enforcement of this Protective Order.
19

20
21

22                                           II. DISCUSSION

23                  At the hearing, the parties represented to the Court that they had been able to

24   reach an agreement regarding Section 11.2. At issue, therefore, are two provisions in the

25   parties’ otherwise identical proposed protective orders – Sections 6.3 and 12.4. Notably,

26   neither party cites any authority in support of its respective position. Instead, the parties

27   discuss similar cases filed against Defendant Dometic in other courts, specifically Papasan, et

28   al., v. Dometic Corporation, 3:16-CV-2117 (N. Dist. Cal.), and Varner, et al. v. Dometic
                                                        3
     Case 2:20-cv-01975-KJM-DMC Document 33 Filed 08/05/21 Page 4 of 5


 1   Corporation, 1:1-CV-22482 (S. Dist. Fla.). See ECF No. 25, pgs. 2, 3, 5-6. The Papasan action

 2   has been transferred to the Southern District of Florida and consolidated with the Varner action

 3   and two other actions pending in that court at the time. While the Varner plaintiffs’ case was

 4   dismissed, the consolidated case nonetheless proceeds in the Southern District of Florida under

 5   the Varner caption. Plaintiffs state that their version of the sections at issue was accepted and

 6   entered on the docket in the Papasan case prior to transfer to the Southern District of Florida;

 7   Defendant contends its version was entered in the now-dismissed Varner plaintiffs’ case in the

 8   consolidated action proceeding under the Varner caption.

 9           A.     Section 6.3

10                  The parties’ versions of this disputed section, relating to judicial intervention, are

11   identical save for which party bears the burden on a motion over a challenged confidentiality

12   designation. Plaintiffs would have the burden on the party designating material as confidential

13   to retain the designation; Defendant would have the burden on the party challenging a

14   confidentiality designation. The parties cite no authority in support of their respective positions

15   concerning which side should bear the burden. Upon consideration of the parties’ arguments

16   for and against their respective versions of Section 6.3, the Court finds in favor of Defendant’s

17   version, by which the challenging party will have the burden of filing any motion seeking to

18   remove a confidentiality designation as well as the burden of persuasion on any such motion.

19                  Defendant’s version of Section 6.3 is accepted; Plaintiffs’ version of Section 6.3

20   is rejected.
21           B.     Section 12.4

22                  Defendant asserts Section 12.4 regarding sanctions is necessary in light of

23   Plaintiffs’ counsel’s alleged prior conduct. See ECF No. 25, pg. 5. According to Defendant:

24                          . . .In order to ensure that Plaintiffs’ counsel does not continue to
                    carelessly disclose Dometic’s confidential information, a provision
25                  requiring the imposition of sanctions is necessary and appropriate. Indeed,
                    the fact that Plaintiffs’ counsel opposes such a provision speaks volumes
26                  about Plaintiffs’ counsel’s intentions and only further confirms the need for
                    such a provision.
27
                    Id.
28
                                                       4
     Case 2:20-cv-01975-KJM-DMC Document 33 Filed 08/05/21 Page 5 of 5


 1   Plaintiffs contends proposed Section 12.4 is a “sanction trap, designed to weaponize the

 2   protective order and enhance it as a tool of intimidation by promoting unnecessary and time

 3   consuming ‘gotcha’ motion practice. . . .”

 4                  Defendant’s proposed Section 12.4 is unnecessary because violation of the

 5   protective order is already “subject to the full powers and jurisdiction of the Court” under the

 6   Federal Rules of Civil Procedure. Defendant’s proposed Section 12.4 is rejected.

 7

 8                                         III. CONCLUSION

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.      The parties’ joint motion for a protective order, ECF No. 25, is granted in

11   part and denied in part as explained above; and

12                  2.      On or before the close of business on August 9, 2021, Defendant’s

13   counsel shall submit to the Court a proposed protective order consistent with the Court’s ruling

14   herein.

15

16   Dated: August 5, 2021
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       5
